Order reversed, with ten dollars costs and disbursements, and motion granted. Held, that the complaint states a cause of action for a rescission of the contract and transaction between the parties and for a recovery by plaintiff of the purchase price by reason of a substantial failure of consideration, upon authority of Callanan v. K., A. C. & L. C. R. R. Co. (199 N. Y. 268). Also, held, that plaintiff is entitled to an examination of all books, papers, documents and writings in the possession of defendant or under his control, relating to the issues herein, such examination to be conducted before a referee to be appointed by this court. Order appointing such referee and defining the scope and extent of such examination to be settled before Mr. Justice Merrell on five days’ notice. All concurred, except Kruse, P. J., who dissented.